DUFRESNE, Judge.
This is an open account collection suit by plaintiff, Times Mirror Magazines, Inc. against defendant, John B. Trask, Jr. d/b/a Ascot. The defendant did not file an answer in the suit and a default judgment was confirmed by the plaintiff on September 24, 1979. The record reflects that a Judgment Debtor examination of John B. Trask, Jr. was held on November 30, 1979 which was marked satisfied.
On August 21, 1980, the defendant, John B. Trask, Jr. filed a petition to nullify the judgment of September 24, 1979. The petition was properly answered by the plaintiff and a trial held and judgment rendered February 2, 1981 dismissing with prejudice the petition to nullify. From this judgment the defendant has appealed.
Neither the appellant nor the appellee filed a brief and neither appeared for oral argument.
From a review of the record, we are not persuaded by the appellant’s appeal. We agree with the result reached by the trial judge and affirm the decision at appellant’s costs.
AFFIRMED.